   Case 1:19-cv-01417-MN Document 3 Filed 09/10/19 Page 1 of 1 PageID #: 20


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

JORDAN ROSENBLATT, Individually and                  )
On Behalf of All Others Similarly Situated,          )
                                                     )
                       Plaintiff,                    ) Case No. 1:19-cv-01417-MN
                                                     )
       v.                                            ) CLASS ACTION
                                                     )
PCM, INC., FRANK F. KHULUSI, THOMAS                  ) JURY TRIAL DEMANDED
A. MALOOF, RONALD B. RECK, and PAUL                  )
C. HEESCHEN,                                         )
                                                     )
       Defendants.                                   )


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Jordan

Rosenblatt (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”)

without prejudice. Defendants have filed neither an answer nor a motion for summary judgment

in the Action, and no class has been certified.

Dated: September 10, 2019                              RIGRODSKY & LONG, P.A.

                                                  By: /s/ Brian D. Long
                                                      Seth D. Rigrodsky (#3147)
                                                      Brian D. Long (#4347)
                                                      Gina M. Serra (#5387)
OF COUNSEL:                                           300 Delaware Avenue, Suite 1220
                                                      Wilmington, DE 19801
RM LAW, P.C.                                          Telephone: (302) 295-5310
Richard A. Maniskas                                   Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300                       Email: sdr@rl-legal.com
Berwyn, PA 19312                                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800                             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                                 Attorneys for Plaintiff
